            Case 7:21-cr-00441-KMK
            Case 7:21-cr-00441-KMK Document
                                   Document 28
                                            27 Filed                MEM()[I\JboblRSED
                                               Filed 07/29/21 Page 1 of 1


                                 O'REILLY & SHAW, L.L.C.
- - - -- - - - - -- - -- - -ATTORNEYSATLAvv-- - - - - -- - -- - - - - -
FRANCIS L. O'REILLY                                                                   41 UNQUOWA PLACE
JANE FORD SHAW                                                                         FAIRFIELD, CT 06824
                                                                                          TEL: (203) 319-0707
                                                                                          FAX: (203) 319-0128
   July 29, 2021



   Honorable Kenneth M. Karas
   United States District Court
   Southern District of New York
   300 Quarropas Street
   White Plains, NY 10601

   Re:     United States v. Patricia Konco
           DK#7:21CR441(KMK.)

   Dear Judge Karas:

            On July 14, 2021 , the above referenced client was arrested and released on conditions by
   Magistrate McCarthy. At the time of Ms. Konco's release the Court imposed a Bond in the
   amount of $200,000.00, secured by the equity in her parent's home in Wappingers Falls, NY. At
   the time Magistrate McCarthy imposed the Bond she gave the undersigned two weeks to obtain a
   title search and appraisal of the real property pledged as security for the Bond. I am writing to
   request an additional two weeks to submit the title search and the appraisal. The undersigned has
   been informed by Ms. Konco's father that due to the increased activity in the real estate market
   he has not been able to obtain the required documents and that another two weeks should be
   sufficient time to obtain the necessary documents. I have contacted Assistant United States
   Attorney Nicholas Bradley and he has informed me that he has no objection to this request.
   Therefore, for all of the above reasons, I hereby request an additional two weeks to obtain a title
   search and an appraisal of the real property pledged as security for Ms. Konco's release.


   V~trwyyo~



     rands L. O'Rei11y o/                                              ,.

                                                                    (ti(~




                                          www.oreillyandshaw..com
